Citation Nr: 1506950	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  06-35 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Marine Corps from November 1969 to November 1971.  This included service in the Republic of Vietnam during which he engaged in combat with the enemy.  His awards and medals include the Combat Action Ribbon, the Vietnam Campaign Medal with device, and the Vietnam Service Medal with one star.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board denied this appeal in an October 2012 decision.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2013, the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the October 2013 Board decision, and remanded the matter to the Board for compliance with the terms of the JMR.  

In May 2014, the Board remanded the case to the RO to comply with the terms of the JMR.  The case is now properly back before the Board.  


FINDINGS OF FACT

Sleep apnea did not have onset during active service, was not caused by active service, was not caused by a service-connected disability, and was aggravated by a service connected disability.  


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not all been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his current obstructive sleep apnea had onset during his active service with symptoms present since that time.  He also contends that service-connected disabilities caused or aggravated his obstructive sleep apnea, primarily his service connected posttraumatic stress disorder (PTSD).  

It is noted that the word apnea is defined as cessation of breathing.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 115 (30th ed 2003).  Sleep apnea is defined as transient periods of breathing during sleep.  Id. at 116.  Obstructive sleep apnea is sleep apnea resulting from collapse or obstruction of the airway with the inhibition of muscle tone that occurs during REM sleep.  Id. at 115.  CPAP stands for continuous positive airway pressure.  Id. at 431.  Somnolence means drowsiness or sleepiness, particularly in excess.  Id. at 1723.  

      Law and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2014).  The secondary condition shall be considered a part of the original condition.  Id.  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

In general, a lay (non-expert) claimant is competent to provide statements of observable symptoms and when he experienced the symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The value of lay statements of symptoms, as with any evidence, depends in part on whether it is credible; the mere absence of corroborating contemporaneous medical evidence does not render the statements incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2008).  

As to lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a lay nexus opinion, not all questions of nexus are subject to lay opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a lay nexus opinion or diagnosis is competent evidence.  
      
      Factual Background

The Veteran has service-connected disabilities of PTSD, coronary artery disease, temporomandibular joint dysfunction (TMJ) with loss of teeth, diabetes mellitus type II, and degenerative joint disease of the right knee.  

The Veteran contends that he began having symptoms of insomnia, nightmares, and hypersomnolence during active service but thought the sleep problems would eventually dissipate.  He has repeatedly stated that he has had difficulty falling asleep and staying asleep ever since his active service.  Examples of these contentions can be found in the April 2009 claim, the February 2010 notice of disagreement, the August 2010 substantive appeal, and his statements from May 2009, March 2010, December 2011, and August 2012 as well as his July 2012 sleep apnea examination report.  The Veteran also contends that pain from his TMJ and arthritic right knee makes it difficult to fall asleep and stay asleep and that this is related to his sleep apnea.  Finally, he contends that he has difficulty using the continuous positive airway pressure (CPAP) machine provided to treat his sleep apnea.  

Service treatment records do not include any complaints of, treatment for, or mention of sleep apnea, this includes a report of medical examination in November 1971, at separation from active service.  

In a September 2003 letter, the Veteran's spouse reported that the Veteran does not sleep at night because he is constantly tossing, turning and screaming.  

In this regard, it is important to distinguish between "sleep apnea", and the Veteran's symptoms of PTSD, which are not in dispute.  On many occasions in this record, such as above, the Veteran or others appear to associate a symptom of PTSD with the issue before the Board.  For example, a person with sleep apnea would not normally "scream" at night. 

A December 2003 sleep study report is the first evidence that the Veteran has sleep apnea.  There are numerous medical records prior to that report but none mention sleep apnea or symptoms of sleep apnea.  These records include history and physical sections.  For example, an April 2001 medical record from New Hanover Regional Medical Center includes a history and physical section as well as the results of physical examination.  Such facts as the Veteran's bowel habits and use of pain medication are listed but there is no mention of sleep apnea or something that would suggest this problem.  There are records from Sigma Healthcare as early as 2001 but the pre-2003 records contain no mention of sleep apnea.  

Importantly, in April 2001, the Veteran reported that he had difficulty sleeping due to left hip pain and in May 2001 he reported that his knee pain hindered his sleep. 

At this point, the Veteran himself provides factual evidence against his own claim, clearly indicating, in his own mind, the reason he was having problems sleeping.      

The December 2003 sleep study documentation includes technical comments as to the optimal CPAP and that a medium contour mask was used to deliver the CPAP with no problems noted.  The Veteran requested that the study end because he could not sleep any longer,   

Records signed by Dr. "C.V.," with a fax date in June 2004, document that the Veteran has sleep apnea requiring nightly CPAP treatments to avoid daytime somnolence and fatigue and to prevent apneic episodes while he sleeps.  

In a February 2004 rating decision, the RO granted service connection for PTSD, basing the grant in part on a January 2004 examination documenting the Veteran's report that he has insomnia with combat nightmares which cause him to toss and turn all night.  

A June 2004 PTSD examination report documents the Veterans' report that mental symptoms began in 1971 and he had trouble sleeping for 33 years.  Specifically, he reported that he suffers from nightmares and difficulty falling and staying asleep.  Also noted is that the sleep problems led to irritability.  

Again, these facts are not in dispute.  The critical question is whether the Veteran has this disability and if it is related to service, not whether he has trouble sleeping due to PTSD. 

An April 2006 consultation report for hypertension and other medical problems includes a statement that the Veteran has a history of obstructive sleep apnea but has been noncompliant with CPAP and that he does not like the way the CPAP machine fits.  

At that time, he made no reference to a problem with a service connected disability. 

In a letter received in June 2006, the Veteran's spouse reported that the Veteran has difficulty sleeping, takes sleeping pills, sleeps about four hours per night, and has nightmares about the war.  

Again, this is not in dispute. 

A December 2006 consultation report of the New Hanover Regional Medical Center includes a past medical history entry that the Veteran has obstructive sleep apnea and a history of brief CPAP use in the past but none currently and that he refuses to use the CPAP machine.  

A December 2006 examination with regard to his TMJ documents that his TMJ resulted in trouble sleeping at night.  A December 2006 PTSD examination report documents the Veteran's report that he has persistent symptoms of increased arousal such as initial insomnia with frequent awakening three to four times a week.  

In a May 2008 letter, Dr. C.V. reported that the Veteran suffered from sleep disturbing nightmares and that he also had sleep apnea for which he was on nightly CPAP to prevent hypoxia.  

An April 7, 2009 VA sleep study report/pulmonary diagnostic study report is of record.  In an associated self-administered questionnaire the Veteran indicated his main complaint of insufficient sleep.  Polysomnographic results are listed and the clinician stated that the results were consistent with obstructive sleep apnea.  Also noted was that the Veteran had tried to wear a CPAP machine in 2003 but was unable to adjust to the mask and pressure.  

In that questionnaire, the Veteran indicated that he wakes up every night due to nightmares, that it takes him 3 hours to fall asleep and that he is up and down all night.  In a post sleep questionnaire he indicated that the previous night (during the sleep study) he had dreams of his father when his father passed away and of Vietnam. 

Diagnoses from the April 7, 2009 sleep study were severe obstructive sleep apnea, sleep related hypoxemia/hypoventilation, and possible restless legs syndrome. 

On April 22, 2009, the RO received the Veteran's claim for service connection for severe obstructive sleep apnea, sleep related hypoxemia/hypoventilation, and restless leg syndrome.  This led to the decision currently on appeal to the Board.   

VA treatment records document the Veteran's reports of sleep difficulty due to PTSD and pain, which, for the most part, provide highly probative evidence against this claim, undermining even the question of whether or not he has the disability at issue at this time (beyond the question of whether the Veteran has this problem as the result of service). 

For example, an October 2010 addendum signed by the Veteran's VA psychiatrist states that the Veteran continued to have problems sleeping because of PTSD and was prescribed an increase in medication at bedtime.  Similarly, September 2010 VA treatment notes document the Veteran's report that he awakens with pain and walks several times per night because of pain. Treatment notes from 2010 and 2011 document the use of medication to treat sleep problems resulting from psychiatric-related stress from his mother's death and from witnessing a shooting

In his February 2010 notice of disagreement and his August 2010 substantive appeal, the Veteran reported that he had sleep problems since service.  In his substantive appeal received in August 2010, the Veteran stated as follows;

I thought the sleep thing would go away but it didn't.  I drank took sleeping pills just to get some sleep.  Thing about Vietnam wouldn't let me sleep.  The pain in my jaw wouldn't let me sleep.  . . . My sleep problems and my PTSD and TMJ should be connected to one.  My problems aren't getting any better my TJM is getting worse, my PTSD has gotten worse and I still have trouble with sleep.  They gave me a machine to try to help me sleep but I just couldn't sleep with the mask on my face.  They gave me pills to help me sleep and pills to control my mood.  I've taken all kinds of pills that sleeping pills to help me get a good night's sleep.  I just didn't get this sleeping problem.  I've had it ever since I went to Vietnam.  

He explained that he had gone for sleep studies and that he did poorly and had to go for another one.  He reiterated that his PTSD and his TMJ and his sleep problem all come together and that his PTSD wakes him up and the pain from his TMJ wakes him up and keeps him from sleeping.

He provided other statement in March 2010, and May 2009, March 2010, and December 2011 that do not add to this information.  The Board has reviewed all statements, in great detail. 

In July 2012, the Veteran underwent an examination with regard to his sleep apnea claim.  The examiner provided an opinion that the Veteran's sleep apnea was not due to his active military service and is not secondary to his service-connected PTSD.  The examiner provided the following rationale:  

His clinical examination reveals a Mallampotti score of IV (only the hard palate is visible upon oral inspection) given this type of anatomy when the veteran attempts to fall asleep his tongue falls back causing obstruction of the oropharynx.  The Veteran's history indicates his insomnia began while serving in the Republic of Vietnam and has persisted over the years, thus his past treatment with trazodone and current treatment with zolpidem tartrate 10 mg po qhs prn.  Sleep apnea is due to obstruction of the airway and not due to insomnia or secondary to service connected PTSD.  I cannot find any literature/clinical trial that validates this claim.  I also spoke with two of our staff psychologists that regularly evaluate and diagnose PTSD and they both verbalized there is no connection between ptsd and sleep apnea. 

In the JMR, the Parties agreed that VA had not satisfied its duty to assist the Veteran by providing an adequate medical examination.  The Parties agreed that this opinion did not address whether the Veteran's sleep apnea was aggravated by his service-connected PTSD, a theory of entitlement specifically raised by the Veteran.  

Pursuant to the Board's May 2014 Remand, a medical opinion, dated July 10, 2014, was obtained to meet the requirements of the JMR.  The examiner indicated that he had reviewed the Veteran's claims file.  He provided a medical opinion that it is less likely than not that the veteran's sleep apnea was caused by or permanently aggravated beyond its normal progression by his service connected PTSD or by any of his other service connected disabilities.  Of note, OSA stands for obstructive sleep apnea.  The examiner provided the following rationale to support the opinion:

There are multiple methods of treating sleep apnea and multiple facial appliances including masks which can be used.  PTSD and nightmares would not interfere with the use of many of these modalities.  April 2014 medical note identifies pain from the residuals of his nonservice connected MVA accident as being the cause of his sleep difficulties.  Insomnia is not sleeping thus would not contribute to obstructive sleep apnea.  Hypervigilance would contribute to not sleeping but not to OSA.  Therefore it is less likely than not that the veteran's sleep apnea is caused by or permanently aggravated beyond its normal progression by his service connected PTSD or by any of his other service connected disabilities.  This is supported by the predominance of peer reviewed medical literature.  

The April 2014 note referred to by the examiner states that the Veteran reported that he is supposed to wear a CPAP machine but does not tolerate it and does not wear it and that he has trouble staying asleep, which he feels is related to his pain.  There is no mention of TMJ in this note.  The note does include a report that he had problems with a knee joint replacement and had left lateral hip pain.  It indicates that he was involved in a motor vehicle accident (MVA) in 2001 with left total knee arthroplasty and total hip arthroplasty.  The note documents the Veteran's report that he was having trouble staying asleep and wanted a stronger pain medication.  

Also of record is an August 2014 VA treatment note documenting that the Veteran's chief complaint was that he was having problems falling asleep and staying asleep.  He reported that he also had difficulty with his left jaw pain and wanted to know if it was related to his sleep apnea.  In an assessment section, the nurse practitioner wrote that his insomnia and possible jaw pain from TMJ may be related to sleep apnea.  

On July 11, 2014, the RO received a document in which "R.B.," M.D. stated as follows:

This is to confirm that [the Veteran's sleep apnea has been permanently aggravated beyond its natural progression due to service related conditions including PTSD & chronic pain from TMJ & bone damage.  He is unable to tolerate the mask & tubing that are essential in giving CPAP to this pt.  

July 1, 2014 treatment notes from Dr. R.B. document that the Veteran's chief complaint was that he could not tolerate the mask and tubing for CPAP because of nightmares and pain during sleep.  This is described as positional problems due to painful joints and jaw.  

In June 2014, the RO received a letter from the Veteran in which he described his inability to fall asleep and stay asleep, principally due to PTSD, providing more evidence against his own claim.  He also reported that he has had several sleep machines but cannot get used to them.  In that letter he identified people that VA could contact, including his spouse and his sister, "D.C."

In July 2014, the RO received another letter in which the Veteran stated that he was writing VA about his sleep apnea.  He reported that cannot sleep in CPAP machines.  He stated that he has trouble going to sleep and staying asleep and that once he wakes up he has a hard time going back to sleep and that he thinks about Vietnam and other things that affect his life.  He reported that he has heart problem and his arthritic right knee hurts and TMJ hurt all night also.  He expressed his belief that his service-connected disabilities play a part in his sleep disorder and referred to his jaw, knee, heart problems, and PTSD.  He followed this with the statement that "I just have a hard time trying to get to sleep.  I don't sleep very long and when I wake up I just toss and turn trying to go back to sleep."  

In this regard, it is critically important that the Veteran understand that it is absolutely clear from this record that, in fact, a service connected disability plays a key part in his problems sleeping:  The Veteran's PTSD gives him nightmares.  This is not in dispute, and has never been in dispute.  The question is only if the disability at issue was caused or aggravated by service or a service connected disability. 

In July 2014, the RO received a letter signed by "D.C." and another from the Veteran's spouse.  D.C., his sister, reported that the Veteran worked a lot of overtime because he could not sleep.  She explained that the house had to be very quiet for him to sleep, that he did poorly on sleep studies, and that joint pain kept him from sleeping as well as shortness of breath and that he had suffered a heart attack.  His spouse stated that that the Veteran tries to sleep but is up and down all night.  

      Analysis

The statements provided by the Veteran's spouse his sister, for the most part, are not probative of whether he has sleep apnea with onset during service, caused by service, or caused or aggravated by a service-connected disability.  The reports go to insomnia, not sleep apnea.  If anything, they provide some limited evidence against the claim as they indicate the problem is nightmares associated with PTSD. 

Further, the bulk of the Veteran's statements are not probative of whether he has sleep apnea with onset during service, caused by service, or caused or aggravated by a service-connected disability.  He contends that he has difficulty sleeping because of pain due to TMJ or his arthritic knee, not that these conditions result in sleep apnea or make the sleep apnea worse.  Rather his reports are that his ability to fall asleep or remain asleep is affected by the pain from the TMJ and arthritic knee in that the pain prevents him from falling asleep or staying asleep. The same is true of his reports of symptoms related to PTSD.  His reports are that he cannot fall asleep due to his PTSD or that his nightmares wake him up and then thoughts of Vietnam keep him up. 

As cited above, in many cases it is the Veteran himself that is providing statements against his own claim, clearly suggesting a sleep problem associated with something other than the issue before the Board at this time.  

As explained by the VA examiners and consistent with the medical dictionary definitions, his "sleep apnea" has to do with respiratory air flow problems not pain or psychiatric symptoms resulting in insomnia.  The issue before the Board is whether this specific physical problem is the result of service or a service connected disability, nothing more. 

The Board does not doubt the Veteran's reports of his sleep disturbed by his psychiatric symptoms since service or his reports of sleep disturbance due to pain from his TMJ or his arthritic knee.  The Board finds those reports credible.  

However, those reports are not reports of sleep apnea since service.  In this regard, the Veteran has misattributed these symptoms to sleep apnea.  This is shown by the examiners' discussions of what sleep apnea is.  It is also show by the Veteran's own statements, with references to nightmares and scream, symptoms not associates with the condition at issue.  The Veteran has not demonstrated that he has expertise in the area of sleep apnea and its symptoms.  As such, his attribution of difficulty sleeping because of pain from TMJ, his knee, and from his PTSD symptoms is not competent evidence of symptoms of sleep apnea present since service.  For the same reason, it is not competent evidence that his sleep apnea has been caused or aggravated by his service-connected conditions.  

The Board finds the most probative evidence of record as to onset of sleep apnea to be the service treatment records, the documented post-service medical records prior to December 2003, and the December 2003 sleep apnea study report.  If the Veteran had symptoms of sleep apnea prior to or contemporaneous to the December 2003 sleep apnea study, it is expected that there would be some mention of it in the records prior to December 2003.  This is because the records that are associated with the claims file, including the service treatment records and the records from around 2001, appear complete and highly detailed and, given the detail, would have included reference to sleep apnea if he had reported symptoms relevant to sleep apnea.  He would have reported such symptoms if he had them because he reported other details regarding his health that do not involve substantially greater problems.  

The medical evidence favorable to his claim is that of Dr. R.B., i.e., that he is unable to use the CPAP machine because of his PTSD and pain from his TMJ and bone damage.  The Board finds that the 2012 and 2014 VA medical opinions are more probative as to whether his PTSD or TMJ has aggravated his sleep apnea.  That is because the VA opinion is supported by better rationale than is the opinion of Dr. R.B.  

The Board is aware that the 2012 and 2014 VA opinions do not specifically address TMJ in the context of wearing mask or tubing for delivery of CPAP.  Dr. R.B. states simply that the Veteran is unable to tolerate the mask and tubing for CPAP delivery.  The Veteran has never reported this.  His reports regarding TMJ have to do with the pain from his TMJ keeping him awake or awakening him from sleep.  His reports as to CPAP delivery have simply been that he does not like the way the apparatus fits or that he is unable to adjust the mask and pressure.  If he had difficulty using the CPAP machine because of his TMJ, the Board would expect to find some earlier mention of it than the July 2014 letter from Dr. R.B (again, it is important to note that the records in this case are highly detailed). 

The VA examiners' opinions are also more probative than the statement note by the nurse practitioner in August 2014.  This is because the nurse practitioner stated her opinion in speculative language and offered no supporting rationale while the VA examiners stated their opinions in non-speculative language and supported their opinions with rationale.  

The Board finds, based on a detailed review of the record, that it is clear that the Veteran's reports of sleep difficulties have to do with insomnia, not sleep apnea (his own statements support this finding).  It is also clear that his reports of the effects of his service connected disabilities have nothing to do with delivery of CPAP.  He complains of the nightmares and pain causing insomnia.  

The complex questions involving symptoms of PSTD, including sleep issues, and the newly emerging issues associated with sleep apnea are important issues in Veterans Law.  In this regard, the Board has considered the issue of whether a sleep problem, other than the issue before the Board, should be granted.  In this regard, it is noted that the Veteran is currently compensated for his sleep problem as part of his compensation for PTSD (a review of the record reveals that without consideration of this sleep problem, there would be little basis for the current evaluation for PTSD - the Veteran is being compensated for this problem).  If, however, he believes that the his disability has increased due to his PTSD, or for that matter if he believes that the interference with sleep he experiences from his service connected knee or TMJ is an increase in service connected disability, then he can seek an increased rating for those service-connected conditions.  This issue is not before the Board at this time.  The preponderance of evidence shows that his obstructive sleep apnea is neither caused nor aggravated by his service-connected disabilities.  

In summary, the preponderance of evidence is against a finding that the Veteran's obstructive sleep apnea had onset during service, was caused by service, or was caused or aggravated by a service connected disability.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in May 2009.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file as are records associated with his claim for disability benefits from the Social Security Administration (SSA).  

VA provided adequate examinations in July 2012 and July 2014.  The July 2012 examination adequately addressed direct service connection and secondary causation and the July 2014 examination adequately addressed secondary causation and aggravation.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist

ORDER

Entitlement to service connection for a sleep apnea disorder, to include as secondary to service-connected disabilities, is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


